Citation Nr: 1449810	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-07 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from November 1984 to December 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, the Veteran was scheduled for a Travel Board hearing, but failed to report.  His hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that he has OSA which manifested in service.  On his claim seeking compensation, he reported that such disability began in 2006 (in service).  On June 2008 VA examination, he reported experiencing sleep problems and stated that his wife has observed such problems, to include choking and stopping breathing, for the past 6 to 7 years.  In September 2008, a VA sleep study confirmed that the Veteran has OSA.  The Board finds no reason to question the credibility of the Veteran's consistent statements regarding onset of his sleep apnea.  Considering the evidence showing a current diagnosis of OSA and the Veteran's statements as to onset and continuity of symptomatology since, a VA examination to secure a medical opinion is warranted.  McLendon v. Nicholson, 20 Vet. App. 27 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record any outstanding VA treatment records related to the claims on appeal.

2.  Arrange for a VA medical examination by an appropriate provider to determine the nature and etiology of the Veteran's OSA.  The record must be made available to the examiner for review.  Based on review of the record and examination of the Veteran, an opinion should be provided as to the following:

Is it at least as likely as not (a 50% probability or greater) that the Veteran's OSA manifested in service, or is otherwise related to service?  

The rationale for the opinion should be thoroughly explained, to include consideration of the Veteran's lay statements.

3.  Then review the record and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Nathanial J. Doan 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



